Citation Nr: 1439935	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-41 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The appellant served with the Tennessee Army National Guard from July 1980 to May 1987 and from August 1991 to May 2005.  He completed a period of active duty for training (ACDUTRA) from July 1980 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Nashville, Tennessee.  

The issue on appeal was previously before the Board in September 2012 when it was remanded for additional evidentiary development.  


FINDING OF FACT

The appellant's only active duty service was ACDUTRA service from July 1980 to October 1980 and there is no competent probative evidence which demonstrates that diabetes mellitus was incurred in or aggravated during the appellant's period of ACDUTRA.  


CONCLUSION OF LAW

The appellant's diabetes mellitus is not due to disease or injury that was incurred in or aggravated by a period of ACDUTRA.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103 , was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

 VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20 ; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, a June 2009 pre-rating letter provided notice to the appellant regarding what information and evidence was needed to substantiate the claim for service connection for diabetes mellitus, as well as what information and evidence must be submitted by the appellant, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  VA has determined that the service treatment records from the appellant are missing for certain periods of time.  VA made the proper attempts to obtain this evidence and documented it in the claims file.  The appellant was informed of the failure of VA to obtain this evidence and he should submit the evidence if he had it.  He was also informed of alternative documents which could be used to substitute for the missing service treatment records.  In September 2012, the Board remanded the issue on appeal back to the RO in order to have the appellant contacted to request he submit authorization to obtain outstanding private medical records identified by the appellant.  The pertinent letter was sent to the appellant in September 2012.  He did not respond.  The appellant has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.


II.  Analysis

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

In March 2009, the appellant submitted a claim of entitlement to service connection, in pertinent part, for diabetes mellitus.  He did not indicate on the application when the disease began, instead he referred VA to his service treatment records and medical records.  The appellant and his representative allege that the disease was caused by pancreatitis.  

In October 2010, the appellant wrote that he had had pancreatitis in December 1993 and again in June 1997.  He also wrote that he had diabetes while in the service and, if diabetes is what he was discharged for then he had a medical discharge and service connection should be granted.  

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

Service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for the period service, it must first be established that the appellant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  As diabetes mellitus is a disease, not an injury, the onset must be related to a period of ACDUTRA.  The Board finds that the weight of the evidence demonstrates that the appellant did not become disabled due to disease or injury incurred in the line of duty during his single period of ACDUTRA; therefore, veteran status does not attach to this period.

VA has determined that the service treatment records for the appellant's period of ACDUTRA cannot be located.  Significantly, the Board notes that the appellant has not alleged that he had incurred diabetes mellitus during this period.  Instead, he has reported that he had pancreatitis in December 1993 and again in June 1997 and that his diabetes mellitus was caused by this.  This was 13 years after the ACDUTRA service.  

There is competent evidence that the appellant had pancreatitis while serving in the Tennessee Army National Guard.  A private clinical record dated in June 1997 includes the annotation that the appellant had had three episodes of pancreatitis.  The actual dates the appellant had the disorder were not reported.  There is no indication in this record that the pancreatitis began or was present at the time of the appellant's ACDUTRA service.  

There is competent evidence of the presence of diabetes mellitus while the appellant was serving in the Tennessee Army National Guard.  The June 1997 private clinical record which references a past history of pancreatitis also includes a diagnosis of diabetes mellitus.  A Report of Medical History which was completed in March 2002 includes the annotation that the appellant was diagnosed as being a diabetic in 1999 and that he had had pancreatitis.  Private clinical records, dated beginning in 2004 include references to the disease.  Additionally, in July 2004, the appellant was put on physical profile due to non-insulin dependent diabetes mellitus.  None of this evidence documents that the appellant had diabetes mellitus during ACDUTRA.  

There is competent evidence which links the diabetes mellitus to pancreatitis.  In April 2004, a private physician wrote that the appellant had a diagnosis of diabetes mellitus secondary to severe pancreatitis.  The examiner found the appellant had severe hyperlipidemia and hypertriglyceridemia which led to the development of pancreatitis which subsequently destroyed most of the insulin producing cells of the pancreas leading to diabetes mellitus.  

While there is evidence of diagnoses of diabetes mellitus during the Veteran's National Guard service, evidence that the appellant had pancreatitis during National Guard service and evidence which links the diabetes mellitus to the pancreatitis, the claim must be denied as there is no competent probative evidence demonstrating that the diabetes mellitus or pancreatitis (or hyperlipidemia and hypertriglyceridemia which were the reported cause of the pancreatitis) began during the appellant's period of ACDUTRA from July 1980 to October 1980 or was present prior to that time and was permanently aggravated by the ACDUTRA.  The service treatment records during this period were missing and presumed lost.  The appellant has not alleged that he had had any of these disorders during this time period and there is no other evidence to show that he had had pancreatitis or hyperlipidemia and hypertriglyceridemia during his ACDUTRA or prior to his ACDUTRA.  

As diabetes mellitus is a disease, not an injury, the onset must be related to a period of ACDUTRA. The appellant has not related the onset of diabetes mellitus to his single period of ACDUTRA.  To the extent that it could be argued that he has implicitly claimed the disorder began during active duty, the Board finds this allegation to be without probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In September 2012, the Board remanded the issue on appeal in order to obtain any outstanding private medical records pertaining to the diabetes mellitus claim.  In September 2012, a letter was sent to the appellant asking that he complete an authorization and release to obtain medical records for his diabetes mellitus claim.  It specifically indicated that medical records from Dr. C. Lindy and Dr. M.T.H. were sought.  These were records the appellant referenced as being pertinent to the claim.  The appellant never responded to this letter.  There is absolutely no evidence which indicates or even suggests that the appellant had diabetes mellitus, pancreatitis or hyperlipidemia and hypertriglyceridemia during ACDUTRA or prior to ACDUTRA.

Based on the above, the Board finds that the appellant did not become disabled due to disease or injury incurred in the line of duty during his period of ACDUTRA nor was he injured during a period of INACDUTRA, veteran status does not attach to the appellant's period of ACDUTRA.  Service connection cannot be granted and compensation cannot be paid for the claimed diabetes mellitus. 

While the evidence establishes that the appellant had onset of diabetes mellitus during his period service with the Tennessee Army National Guard, this was subsequent to his sole period of documented ACDUTRA.  As such, the Board need not consider whether the evidence establishes aggravation of the appellant's diabetes mellitus as there was no subsequent period of ACDUTRA.  The Board does not need to consider if aggravation occurred during a period of INACDUTRA as diabetes mellitus is a disease and not an injury. 

After reviewing the totality of the relevant evidence, the Board concludes that the preponderance of the competent, credible, and probative evidence is against entitlement to service connection for diabetes mellitus. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal is denied.  



____________________________________________
DENNIS F. CHIAPPETTA, JR. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


